internal_revenue_service number release date index number -------------------------------- ----------------------------------------------------- ---------------------- ---------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-105456-09 date date legend ---------------------------- taxpayer ----------------------------------------------------------- buyer state date x date y date z x commission order ----------------------------------------------------------------------------------------------------------------- ------------------------------------------ ---------------- ----------------------- -------------------------- -------------------------- ------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- -------------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- director ------------------------------------------------- dear ---------------- this letter responds to the request dated date filed on behalf of taxpayer for a ruling on the normalization effects under former sec_46 of the internal_revenue_code of the treatment proposed by commission in order on the unamortized balance of taxpayer’s accumulated deferred investment_tax_credit aditc with respect to assets transferred to buyer the representations set out in your letter follow plr-105456-09 until date x taxpayer was an integrated electric and natural_gas utility operating both an integrated electric utility business and a natural_gas transmission and distribution business in state the natural_gas business is subject_to regulation by commission commission determines rates for utilities including the natural_gas business at issue here using traditional rate of return regulation the assets of the natural_gas business are public_utility_property within the meaning of sec_168 and sec_46 taxpayer timely elected under sec_46 to ratably flow-through investment_tax_credit itc on public_utility_property as a cost of service reduction as of date y the unamortized aditc on the taxpayer’s books of account relating to the gas business_assets is approximately dollar_figurex effective date x taxpayer sold to buyer all of the assets of its natural_gas business in a taxable asset sale a stipulation signed by taxpayer buyer commission staff and intervenors was filed with commission detailing certain terms of the sale in pertinent part the stipulation provided that the taxpayer would not receive stranded cost_recovery from ratepayers and would not return any gain on the sale of the assets to ratepayers that the buyer would freeze gas base rates at the level previously approved by commission for a period of not less than three years after the sale that no aditc or accumulated deferred federal income taxes adfit would be transferred to buyer after testimony and various submissions to commission on date z commission issued order partially approving the stipulation the commission first recognized that a transfer of the entire aditc balance from taxpayer to buyer as part of the sale of the natural_gas assets would violate the normalization rules however commission required that commencing on the date that new rates for the customers of buyer become effective taxpayer will be required to transfer the balance of its then-existing aditc over the same period and in the same amounts as if taxpayer had not transferred the natural_gas assets to buyer provided that such transfer would not be a normalization violation or in the alternative that the adverse impact on taxpayer’s electric or gas customers would be less than the amount of aditc transferred taxpayer was also required to file this request for a ruling to determine whether the transfer ordered by commission constituted a normalization violation thus taxpayer has requested that the service issue the following rulings a direct flow-through by taxpayer to customers of the aditc balance on the natural_gas assets subsequent to the sale of those assets to buyer violates the normalization requirements of former sec_46 and sec_1 k ii of the income_tax regulations a transfer from taxpayer to buyer of the taxpayer’s unamortized aditc balance in a taxable sale of assets and the use thereof by the buyer to reduce its cost of service violates the normalization requirements of former sec_46 plr-105456-09 taxpayer’s remittance to buyer of amounts in lieu of and equal to the amount of taxpayer’s annual aditc amortization if the sale of assets had not occurred for the purpose of flowing-through those amounts to the ratepayers of buyer as ordered by commission violates the normalization requirements of former sec_46 if a normalization violation occurs the result under former sec_46 would be the disallowance or recapture of all of the unamortized investment_tax_credit of taxpayer with respect to public_utility_property under the jurisdiction of commission conclusion sec_1 a direct flow-through by taxpayer to customers of the aditc balance on the natural_gas assets subsequent to the sale of those assets to buyer violates the normalization requirements of former sec_46 and sec_1 k ii of the income_tax regulations a transfer from taxpayer to buyer of the taxpayer’s unamortized aditc balance in a taxable sale of assets and the use thereof by the buyer to reduce its cost of service violates the normalization requirements of former sec_46 taxpayer’s remittance to buyer of amounts in lieu of and equal to the amount of taxpayer’s annual aditc amortization if the sale of assets had not occurred for the purpose of flowing-through those amounts to the ratepayers of buyer as ordered by commission violates the normalization requirements of former sec_46 if a normalization violation occurs the result under former sec_46 would be the disallowance or recapture of all of the unamortized investment tax_credits of taxpayer with respect to public_utility_property further if the amount of taxpayer’s unamortized credits or credits not previously restored to rate base for such property whether or not for open years exceeds the credits for open years described above the taxpayer’s tax for the taxable_year of the violation is increased by the larger amount law and analysis issues - determination of whether a normalization violation will occur under order in general the itc was introduced in and repealed for years after by the tax_reform_act_of_1986 former sec_46 of the code provides an election for plr-105456-09 ratable flow through under which an elector may flow through the investment_tax_credit to cost of service however former f a provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former a and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former a and allowable by sec_38 former sec_46 defines public_utility_property to include property_used_in_the_trade_or_business of furnishing or sale of gas through a local distribution system if the rates for such furnishing or sale have been established or approved by a public_utility commission or similar body former sec_46 of the code provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratable in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals the method prescribed by sec_1_46-6 of the regulations for determining whether the taxpayer's cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the plr-105456-09 regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense sec_1_46-6 defines cost of service as the amount required by a taxpayer to provide regulated goods or services cost of service includes operating_expenses maintenance_expenses depreciation expenses tax expenses and interest_expenses sec_1_46-6 provides that in determining whether or to what extent a credit has been used to reduce cost of service reference shall be made to any accounting treatment that affects cost of service examples of such treatment include reducing by all or a portion of the credit the amount of federal_income_tax expense taken into account for ratemaking purposes and reducing the depreciable basis of the property by all or a portion of the credit for ratemaking purposes sec_1_46-6 makes clear that cost of service or rate base is considered to have been reduced by reason of all or a portion of a credit if such reduction is done in an indirect manner sec_1_46-6 provides that a type of indirect reduction is any ratemaking decision intended to achieve an effect similar to a direct reduction to cost of service or rate base i determining whether a ratemaking decision is intended to achieve this effect consideration is given to all the relevant facts and circumstances including the record of the proceeding the regulatory body’s orders and the anticipated effect of the ratemaking decision on the cost of service or rate base sec_1_46-6 provides rules for the application of former sec_46 and with respect to public_utility_property which ceases to be public_utility_property whether by disposition deregulation or otherwise deregulated public_utility_property in the hands of the taxpayer sec_1_46-6 permits a utility whose assets cease to be public_utility_property in its hands to return to its ratepayers the normalization reserve for edfit with respect to those assets and in certain circumstances also permit the return of part or all of the reserve for aditc with respect to those assets in this case taxpayer has transferred the assets that generated the investment_tax_credit in a taxable sale of assets in order commission seeks to provide to ratepayers the benefits of the unamortized aditc directly or indirectly if such is not in violation of the normalization rules in a taxable sale of assets the purchaser does not step into the shoes of the seller and as a result any unamortized aditc associated with the assets do not carryover from the seller to the purchaser instead the purchaser receives the benefit of a new tax basis in and a new placed_in_service_date for the property this new basis and placed_in_service_date determine the availability and the amount of the investment_credit as well as any other_benefits such as plr-105456-09 accelerated_depreciation that the purchaser may claim for the acquired property because the acquired assets were placed_in_service by buyer after buyer is not entitled to claim the investment_credit for the acquired assets thus for the acquired property there is no investment_credit claimed by buyer to reduce the cost of service under former sec_46 buyer thus has no investment_credit with respect to the acquired assets and because buyer does not step into the shoes of taxpayer the accumulated but unamortized aditc does not follow the property to buyer the normalization rules under former sec_46 contemplate that the utility may claim the investment_credit for public_utility_property further the legislative purpose underlying former sec_46 is to provide capital for investment in new equipment if the aditc's related to taxpayer's public_utility_property are ratably flowed through to cost of service buyer would be flowing through to its customers an investment_credit that is not available to and was not claimed by buyer consequently buyer would receive no tax benefits of the investment_credit while its customers would accordingly any adjustment to cost of service for the aditc's of taxpayer would not be consistent with the purposes of former sec_46 under certain circumstances as described in sec_1_46-6 some or all of aditc may be available for flow-through to ratepayers even where the assets are no longer public_utility_property in the hands of a taxpayer however where there is a taxable sale and the assets are public_utility_property in the hands of a transferee those regulations do not allow flow through of the aditc because the transferee rather than the transferor is recovering the cost of the property through ratemaking depreciation and such ratemaking depreciation is based on the basis of the assets in the hands of buyer not taxpayer consequently no portion of the unamortized aditc remaining at the date of sale may be used to directly or indirectly reduce taxpayer's cost of service under sec_1_46-6 it is clear that a commission cannot achieve indirectly the accounting equivalent of a pass-through of aditc where the direct pass-through is not permitted thus taxpayer will violate the requirements of the investment_tax_credit normalization rules set forth in former sec_46 if it directly or indirectly passes the unamortized balance of the aditc balance associated with the gas business_assets sold to buyer issue - sanctions for normalization violation sec_1_46-6 provides that the itc is disallowed for any sec_46 property placed_in_service by a taxpayer before the date a final_decision of a regulatory body that is inconsistent with sec_1_46-6 is put into effect on or after such date and before the date a subsequent decision consistent with sec_1_46-6 is put into effect plr-105456-09 sec_1_46-6 provides that there is no disallowance of a credit before the first_final_inconsistent_determination is put into effect for the taxpayer’s sec_46 property sec_1_46-6 provides that inconsistent refers to a determination that is inconsistent with sec_46 or for example a determination to reduce the taxpayer’s cost of service by more than a ratable portion of the credit would be a determination that is inconsistent with sec_46 senate report no 94th cong 1st sess 1975_1_cb_590 provides in its explanation of the ratemaking treatment to be accorded the additional itc allowed public_utilities under the act explains that the additional itc is to be disallowed if the regulatory agency requires the flowing-through of a company’s additional itc at a rate faster than permitted or insists upon a greater rate base adjustment than is permitted but only after a final_determination is put into effect that report further provides that the rules provided under existing law with respect to determinations made by a regulatory body and the finality of its orders would apply to this provision senate report no 92nd cong 1st sess 1972_2_cb_559 provides in its explanation of amendments to the revenue act of dealing with the limitations on the ratemaking treatment of the itc under sec_46 and e that the committee hopes that the sanctions of disallowance of the itc will not have to be imposed the itc was repealed in the tax_reform_act_of_1986 the act effective generally for property placed_in_service after while the itc was repealed the act clarified and increased the sanctions imposed for a normalization violation with respect to the itc sec_211 of the act provides that if a taxpayer fails to meet the normalization requirements for the itc with respect to any public_utility_property in any year ending after date all credits for tax years open under the statute_of_limitations at the time a final_determination is rendered inconsistent with normalization requirements are recaptured further if the amount of the taxpayer’s unamortized credits or credits not previously restored to rate base for such property whether or not for open years exceeds the credits for open years described above the taxpayer’s tax for the taxable_year of the violation is increased by the larger amount except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your plr-105456-09 authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch passthroughs special industries cc
